In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 14-485V
                                         Filed: April 29, 2016
                                           UNPUBLISHED

*************************
PAT KNIGHT, as Trustee for the heirs of *
GARY KNIGHT, deceased,                     *
                                           *
                      Petitioner,          *
              v.                           *
                                           *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                        *       Reasonable Amount Requested
AND HUMAN SERVICES,                        *       To Which Respondent Does
                                           *       Not Object
                      Respondent.          *
*************************
Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for petitioner.
Linda Renzi, United States Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

         On June 5, 2014, Pat Knight (“petitioner”) filed a petition, on behalf of Gary Knight, for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act”). Petitioner alleged that Gary Knight developed Guillain Barré
Syndrome as the result of receiving an influenza vaccination on August 16, 2011. Petition
(“Pet.”) at 1. On December 4, 2015, the undersigned issued a decision awarding compensation
to petitioner based on the parties’ stipulation. (ECF No. 36).

        On April 28, 2016, petitioner filed an unopposed motion (“Motion”) for attorneys’ fees
and costs. (ECF No. 41). Petitioner requests attorneys’ fees and costs in the amount of
$21,620.53. Id. at 1. In accordance with General Order #9, petitioner’s counsel represents that
petitioner incurred no out-of-pocket expenses. Id. (Statement Under General Order #9).

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the undersigned
intends to post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such material
from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
Furthermore, in respondent’s response to petitioner’s Motion, she reiterates that she does not
object to the amount of fees and costs requested by petitioner. (ECF No. 42). After confirmation
from petitioner that no reply would be filed, the matter is now ripe for review.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). After
a careful review of petitioner’s Motion and the attached billing records and affidavits, on the
reasonableness of petitioner’s request, and due to the lack of opposition from respondent, the
undersigned GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $21,620.533 as a lump sum in the
form of a check jointly payable to petitioner and petitioner’s counsel, Randall G. Knutson.

         The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                               s/Mindy Michaels Roth
                                                               Mindy Michaels Roth
                                                               Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs” as well as fees for legal services rendered. Furthermore, § 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).

4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.

                                                          2